Citation Nr: 1417918	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, including liposarcoma of the right thigh and dermatitis.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial compensable rating for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to October 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August 2009 and September 2010 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  At that time, the issues for appellate consideration were clarified so that the issue of service connection for a hiatal hernia was merged into that regarding service connection for GERD.  The Board has phrased the issues accordingly.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of entitlement to service connection for bilateral hearing loss has been reasonably raised by the Veteran's service records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

Regarding the claim of service connection for a right leg disorder, including liposarcoma of the right thigh, the Veteran contends that the onset of this disability was marked by a rash of his right leg that occurred during service that was believed to have been the result of a wool allergy.  He testified that he had been treated for this skin disorder during service and in the years soon after his release from service. In support of his contention, numerous statements to this effect were submitted by the Veteran's friends and family.  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran has not been afforded a medical examination regarding the etiology of his right leg disorder.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the Veteran's claim of service connection for GERD, it is noted that the Veteran contends that this disorder is secondary to his service-connected peptic ulcer disease.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  It is noted that the Veteran was afforded a VA examination in September 2010 wherein the examiner rendered an opinion that there was no medical evidence that the service-connected peptic ulcer disease had caused his GERD.  The examiner did not comment on the possibility that the GERD may have been aggravated by peptic ulcer disease.  During his hearing in September 2011, the Veteran specifically described symptoms of peptic ulcer disease such as vomiting that, it was asserted, could have aggravated the GERD.  As such, an additional medical opinion is required.  

Finally, the Veteran, during the September 2011 Board hearing, testified that he was soon to be receiving treatment for his service-connected peptic ulcer disease and that the disability was in a period of remission at the time of the September 2010 VA examination.  "[W]hen a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating."  Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").   In light of the Veteran's testimony, the Board finds it reasonable that an additional examination be conducted.  

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be contacted and be requested to provide the names of all providers of medical care that he received for his peptic ulcer disease, GERD and right leg disability, including liposarcoma of the right thigh and his skin rash.  After obtaining any necessary consent, the RO/AMC should contact the medical care providers and request copies, for association with the claims folder, of any and all records of treatment.  

2.  Following completion of the above, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his right leg disorder, including liposarcoma of the right thigh and dermatitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any right leg disorder is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Following completion of the development requested in paragraph 1, above, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his GERD and the extent of his peptic ulcer disease.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the GERD was aggravated (permanently increased in severity beyond the natural progression of the disorder) by the service-connected peptic ulcer disease.  In addition, the examiner should discuss the current severity of the Veteran's peptic ulcer disease.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

